         Case 1:20-cv-01232-CL       Document 1      Filed 07/28/20    Page 1 of 19




Richard B. Thierolf, Jr., OSB#763565
JACOBSON THIEROLF & DICKEY, P.C.
Two N. Oakdale Avenue
Medford, OR 97501
Tel.: (541) 773-2727
rthierolf@jtdlegal.com

Matthew Rowan, OSB#104927
COLLINS ROWAN LLP
219 S. Holly Street
Medford, OR 97501
Tel.: (541) 773-3606
mrowan@collinsrowan.com

Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                   MEDFORD DIVISION

JUAN ANTHONY SANCHO, an individual,             Case No:

               Plaintiff,                       PLAINTIFF’S COMPLAINT

                                                       Action for damages for violations of
               vs.                                     Plaintiff’s civil rights due to use of
                                                       excessive force in the Jackson County
                                                       Jail and for damages under the Oregon
JACKSON COUNTY, OREGON, an Oregon                      Tort Claims Act and common law
governmental entity; and in their individual and
official capacities as deputies employed by      DEMAND FOR JURY TRIAL
Jackson County Oregon Sheriff’s Department,
DAVID DALTON, BRADY BJORKLAND,
MICHAEL HAMMOND, and DOES 1
through 10.

               Defendants.




       Plaintiff Juan Anthony Sancho (“Plaintiff”) seeks money damages pursuant to 42 USC §

1983 because jailers in the Jackson County Jail subjected him to excessive force when he was

detained during the early morning of April 18, 2019; they thereby violated his rights under the



Plaintiff’s Complaint - 1
             Case 1:20-cv-01232-CL        Document 1       Filed 07/28/20        Page 2 of 19




Fourth and Fourteenth Amendments to the United States Constitution. Plaintiff also seeks

damages under Oregon law on account of this excessive force; the torts are assault, battery,

intentional infliction of emotional distress, and negligence. Plaintiff alleges (and to the extent such

allegations conflict, they are made in the alternative) that at all material times:

                                                FACTS

        1.       This court has jurisdiction of Plaintiff’s claims as follows:

                 (a)    42 USC §1983 provides the remedy of money damages when any person,

under color of state law, deprives a citizen of rights secured by the United States Constitution;

                 (b)    28 USC §§1331 and 1343 confer jurisdiction on United States District

Courts to hear actions brought under federal civil rights laws generally, and 42 USC § 1983 in

particular;

                 (c)    ORS 30.265 subjects public bodies in Oregon to suit for their own torts, and

those of their employees acting within the scope of their employment, so long as the Plaintiff

complies with the notice provisions of ORS 30.275, which plaintiff has done; and

                 (d)    28 USC §1367 confers jurisdiction on United States District Court for

Plaintiff’s state-law tort claims.

                 (e)    Under 28 USC §1332, this court has diversity jurisdiction over Plaintiff’s

state-law claims because the matter in controversy exceeds the sum of $75,000, exclusive of

interest and costs, and the parties are citizens of different states.

        2.       Venue in the Medford Division of this court is proper under 28 USC §1391 because

the events giving rise to Plaintiff’s claims occurred in Medford, Oregon.

        3.       Plaintiff was born in 1976. On April 18, 2019, he was an actor in the Oregon

Shakespeare Festival in Ashland, Oregon. As an actor, Plaintiff uses the name Tony Sancho, as




Plaintiff’s Complaint - 2
            Case 1:20-cv-01232-CL       Document 1       Filed 07/28/20     Page 3 of 19




opposed to his full name. One of his roles for the Oregon Shakespeare Festival was as Martín Jodes

in Mother Road, a sequel to John Steinbeck’s The Grapes of Wrath; the character Martín Jodes is

William Joad’s grandson, who travels from California to Oklahoma. Following the end of the

Oregon Shakespeare Festival season in 2019, Plaintiff acted as Martín Jodes in the Arena Theatre

in Washington, D.C. Plaintiff’s permanent address is in South Pasadena, California.

       4.       The defendants are:

                (a)    Jackson County is a county in Oregon. It operates a sheriff’s department,

with a county jail.

                (b)    Defendant Brady Bjorkland is employed by defendant Jackson County as a

Jackson County Deputy Sheriff. As such, he was on duty in the Jackson County Jail when Plaintiff

was detained there on April 18, 2019.

                (c)    Defendant David Dalton is employed by defendant Jackson County as a

Jackson County Deputy Sheriff. As such, he was on duty in the Jackson County Jail when plaintiff

was brought there on April 18, 2019.

                (d)    Defendant Michael Hammond is employed by defendant Jackson County as

a Jackson County Deputy Sheriff. As such, he was on duty in the Jackson County Jail when

Plaintiff was brought there on April 18, 2019.

                (e)    Defendants DOE are others employed by defendant Jackson County as

deputy sheriffs, who were on duty in the Jackson County Jail when Plaintiff was detained there on

April 18, 2019.

       5.       On April 18, 2019, at approximately 0230 hours, law enforcement officials from

the Ashland, Oregon, Police Department brought Plaintiff to the Jackson County Jail in Medford,

Oregon. They had arrested Plaintiff earlier that morning in Ashland, ostensibly for resisting arrest,




Plaintiff’s Complaint - 3
            Case 1:20-cv-01232-CL       Document 1       Filed 07/28/20        Page 4 of 19




though Plaintiff was never formally charged with this crime.

       6.       Plaintiff was booked into the jail. Jailers placed him in a “dry” cell in what jailers

termed “administrative segregation”; the report concerning this placement states that Plaintiff was

“visibly intoxicated,” which is the reason for such placement. “Administrative segregation” means

being put in a cell alone. Consequently, Plaintiff was in a cell by himself.

       7.       Plaintiff’s cell had a door with a glass window. There was no furniture, bedding, or

toilet in the cell. The only restroom facility in the cell was a metal urine grate embedded in the

cell’s concrete floor. The image below shows the cell immediately before jailers put him there:




       8.       At first, Plaintiff was handcuffed behind his back when he was placed in the cell.

The image below shows Plaintiff’s initial condition when jailers brought him into the cell. The

jailers pictured include defendants David Dalton, Brady Bjorkland and DOE 1.




Plaintiff’s Complaint - 4
            Case 1:20-cv-01232-CL       Document 1       Filed 07/28/20     Page 5 of 19




       9.       Plaintiff managed to slip his body between his arms to move his cuffed hands to the

front of his body; he did this in order to urinate into the grate in the middle of the concrete cell

floor. Plaintiff then attempted to communicate with jailers by knocking on the window of his cell.

Jailers came into Plaintiff’s cell and, once again, placed the handcuffs behind Plaintiff’s back.

       10.      Once again, alone in his cell, Plaintiff slipped his handcuffed hands to the front of

his body for a second time. Then, Plaintiff attempted, once more, to communicate with jailers by

knocking on the window of his cell. Three jailers, defendants Brady Bjorkland, David Dalton, and

Michael Hammond, entered Plaintiff’s cell and forcefully pulled Plaintiff to the concrete floor.

       11.      Once these three jailers – Bjorkland, Dalton, and Hammond – had Plaintiff pinned

to the concrete floor, and while Plaintiff was still in handcuffs, defendant Dalton delivered

multiple knee strikes to the middle of Plaintiff’s back while defendant Bjorkland kneeled on

Plaintiff’s upper back and neck.      The three jailers’ use of physical force against Plaintiff

continued to the point that all three were applying their full body weight on Plaintiff even though

Plaintiff was lying prone on the concrete floor and not struggling. Successive chronological still

frames from these jailers’ attack on Plaintiff are below:




Plaintiff’s Complaint - 5
         Case 1:20-cv-01232-CL   Document 1   Filed 07/28/20   Page 6 of 19




Plaintiff’s Complaint - 6
         Case 1:20-cv-01232-CL          Document 1        Filed 07/28/20      Page 7 of 19




       12.     Defendants Bjorkland, Dalton, and Hammond left Plaintiff lying, face down, on the

concrete floor in the cell. Plaintiff briefly lost consciousness from these jailers kneeling on

Plaintiff’s neck and pinning him to the concrete floor.

       13.     As shown in the still frames below, the three jailers left Plaintiff in the middle of the

concrete floor and walked out of the cell, locking the door behind them; they did not place him in a

recovery position.




Plaintiff’s Complaint - 7
          Case 1:20-cv-01232-CL           Document 1       Filed 07/28/20       Page 8 of 19




        14.     As shown below, Plaintiff was unresponsive after the jailers left the cell. This lasted

for approximately 15 seconds.




        15.     Afterwards, Plaintiff managed to get up. He knocked on the door again. Two jailers

– defendants Hammond and Bjorkland – then reentered the cell. These two jailers handcuffed

Plaintiff to the urine grate in the middle of the concrete floor, leaving Plaintiff to lie there in a pool

of his own urine. No jailers released Plaintiff from the urine grate in the concrete floor until

approximately 0535 hours that morning. Throughout this time, from when he first came to the jail,

Plaintiff was in handcuffs. He was handcuffed to the urine grate for approximately 2.5 hours and

kept in handcuffs another half hour after that. The pictures on the following page show the

condition Plaintiff was left in by defendants Bjorkland and Hammond when they handcuffed him

to the urine grate.




Plaintiff’s Complaint - 8
         Case 1:20-cv-01232-CL   Document 1   Filed 07/28/20   Page 9 of 19




Plaintiff’s Complaint - 9
            Case 1:20-cv-01232-CL       Document 1       Filed 07/28/20      Page 10 of 19




       16.      Defendants subjected Plaintiff to excessive force, including, but not limited to,

handcuffing Plaintiff behind his back, leaving him that way in a cell with no other occupants;

entering Plaintiff’s cell and violently taking him to the concrete floor; delivering unnecessary

focused knee strikes to Plaintiff’s back; kneeling on Plaintiff’s neck, impeding Plaintiff’s airway,

and causing Plaintiff to lose briefly consciousness; and chaining Plaintiff to the urine grate in the

concrete floor and leaving Plaintiff to lie alone there for approximately 2.5 hours. Throughout this

time, Plaintiff was alone and posed no threat of harm to anyone.

       17.      As stated above, the jailers who initially pulled Plaintiff to the floor are defendants

Bjorkland, Dalton, and Hammond. Defendant Dalton is the jailer who delivered unnecessary knee

strikes to Plaintiff’s mid-back. Defendant Bjorkland is the jailer who kneeled on Plaintiff’s upper

back and neck. The two jailers who chained Plaintiff to the grate are defendants Bjorkland and

Hammond. Other jailers, who saw Plaintiff chained in his cell but did nothing to intercede or

protect Plaintiff, include defendant Dalton and defendants DOE, who will be identified as soon as

possible.

       18.      At the time of Plaintiff’s lodging at the Jackson County Jail, Defendant Jackson

County had law enforcement policies (“LE policies”) for dealing with people in Sheriff’s

Department custody. All deputy sheriffs are required to know and understand these LE policies.

When Plaintiff was lodged in the Jackson County Jail, the following policies were in effect:

                (a)    LE policy 910.1 applied to intoxicated persons. LE policy 910.1.3 directed

that when a person lodged in the Jackson County Jail is under the influence of intoxicants, “visual

checks of [such, person] shall be made at a minimum of every fifteen (15) minutes…”

                (b)    LE policy 300.1 provided “guidelines on the reasonable use of force.” LE




Plaintiff’s Complaint - 10
         Case 1:20-cv-01232-CL           Document 1         Filed 07/28/20   Page 11 of 19




policy 300.2.1 directed that, “Any deputy present and observing another deputy using force that is

clearly beyond that which is objectively reasonable…shall…intercede to prevent the use of

unreasonable force.”

               (c)       Under LE policy 300.3.2, factors used to determine reasonableness of force

included (to quote the policy itself):

                        Immediacy and severity of the threat to deputies or others.

                        The conduct of the individual being confronted, as reasonably
                         perceived by the deputy at the time.

                        Deputy/subject factors (age, size, relative strength, skill level,
                         injuries sustained, level of exhaustion or fatigue, the number of
                         deputies available vs. subjects).

                        The effects of drugs or alcohol.

                        Subject's mental state or capacity.

                        Proximity of weapons or dangerous improvised devices.

                        The degree to which the subject has been effectively restrained and
                         his/her ability to resist despite being restrained.

                        The availability of other options and their possible effectiveness.

                        Seriousness of the suspected offense or reason for contact with the
                         individual.

                        Training and experience of the deputy.

                        Potential for injury to deputies, suspects and others.

                        Whether the person appears to be resisting, attempting to evade
                         arrest by flight or is attacking the deputy.

                        The risk and reasonably foreseeable consequences of escape.

                        The apparent need for immediate control of the subject or a prompt
                         resolution of the situation.

                        Whether the conduct of the individual being confronted no longer



Plaintiff’s Complaint - 11
         Case 1:20-cv-01232-CL          Document 1       Filed 07/28/20      Page 12 of 19




                        reasonably appears to pose an imminent threat to the deputy or
                        others.

                       Prior contacts with the subject or awareness of any propensity for
                        violence.

                       Any other exigent circumstances.


        19.     Plaintiff asked jailers for permission to make a phone call to his wife or someone

else who might help him, but he was not allowed to do so until approximately 1130 hours.

        20.     Plaintiff was released from the jail at approximately 1245 hours on April 18, 2019.

On April 19, 2019, Plaintiff attempted to go to an urgent care clinic on account of physical injuries

he sustained from the jailers’ use of physical force and from being chained to the urine grate for

approximately 2.5 hours; however, urgent care refused to see Plaintiff.

        21.     On April 20, 2019, Plaintiff went to the emergency room at Asante Ashland

Community Hospital to receive treatment for pain in his right wrist and hand and generalized

bruising with abrasions from the jailers’ assault described above. In particular, this included

bruising of the left knee, abrasions on his right and left elbows, and abrasions on his right wrist,

defused tenderness over his right hand and right wrist, and swelling of the right hand. At the

emergency room, x-rays were taken, which showed a small joint effusion in his left knee. Plaintiff

declined offered pain medication. He was discharged to go home.

        22.     As a result of the jailers’ actions in the jail, combined with their failure to help

Plaintiff, all as explained above, Plaintiff continues to suffer pain and minor physical impairment.

This makes it more difficult for him to act in the roles he plays than would be the case if the jailers

had not used excessive force against him in the jail.

        23.     Plaintiff suffered severe emotional distress as a result of the force used against him

in the jail; this emotional distress is ongoing.



Plaintiff’s Complaint - 12
         Case 1:20-cv-01232-CL          Document 1      Filed 07/28/20     Page 13 of 19




                                       DAMAGE AMOUNT

       24.     Plaintiff is damaged in an amount to be determined at trial. The bases for his

damages include physical and emotional pain, suffering, and distress; and any past and future cost

for health care and therapy to deal with the physical injuries, pain and suffering, and emotional

distress caused by the excessive force used against Plaintiff on April 18, 2019.

                                     CLAIMS FOR RELIEF

                              FIRST CLAIM FOR RELIEF:
                  Under 42 USC '1983, for violation of Plaintiff’s civil rights.

       25.     Paragraphs 1 – 24 above are fully incorporated herein by reference.

       26.     For purposes of the claim set forth in paragraphs 25 – 28 herein, the individual

defendants Bjorkland, Dalton, Hammond, and DOES, acted:

               (a)     Under color of state law; but

               (b)     Outside the scope of their public employment or duties; that is, they acted in

their individual capacities.


                             Count One: Against the jailers who took Plaintiff
                                down and chained him to the urine grate.

       27.     By their actions described above, whereby they subjected Plaintiff to excessive

and, indeed, brutal force, defendants Bjorkland, Dalton, and Hammond violated Plaintiff’s federal

constitutional rights under color of state law. These rights include:

               (a)     The right to be free from unreasonable seizure under the Fourth

Amendment;

               (b)     The right of due process, under the Fourteenth Amendment, to be free from

arbitrary and capricious physical punishment, or punishment that is wholly unrelated to the

legitimate goal of maintaining order in a jail; and



Plaintiff’s Complaint - 13
         Case 1:20-cv-01232-CL           Document 1       Filed 07/28/20      Page 14 of 19




                (c)     The right of due process, under the Fourteenth Amendment, to be free from

official behavior that is so brutal and offensive to human dignity that shocks the conscience.

        Thus, said defendants are liable to Plaintiff, pursuant to 42 USC §1983, for damages as set

forth in paragraph 24 above.

        28.     In depriving Plaintiff of his constitutional rights as set forth in paragraph 27 above,

said Defendants acted with willful and wanton disregard of Plaintiff’s constitutional rights. These

Defendants are therefore liable to Plaintiff, pursuant to 42 USC §1983, for punitive damages in

addition to the damages alleged in paragraph 24 above. The amount of punitive damages is to be

determined at trial. Plaintiff seeks punitive damages solely against defendants Bjorkland, Dalton,

and Hammond.

                                  Count Two: Bystander liability

        29.      All defendants, including Defendants DOE, violated both Plaintiff’s constitutional

rights set forth in paragraph 27 above and LE policy 300.2.1 when they saw: (a) defendant

Bjorkland kneeling on Plaintiff’s neck or upper back causing Plaintiff to temporarily lose

consciousness; (b) Plaintiff lying prone on the concrete jail floor, face down, in a position that

placed Plaintiff at heightened risk for positional asphyxia; and (c) Plaintiff chained to the urine

grate in the jail cell, and they nevertheless failed to intercede and protect Plaintiff. As jailers, said

defendants could and should have interceded and protected Plaintiff. The purpose of LE policy

300.2.1 is to protect the Fourth Amendment and Fourteenth Amendment rights of prisoners

detained in the Jackson County Jail who have not been convicted of a crime, such as Plaintiff.

Pursuant to 42 USC §1983, said defendants are therefore liable to Plaintiff for damages as set forth

in paragraph 24 above.




Plaintiff’s Complaint - 14
          Case 1:20-cv-01232-CL        Document 1       Filed 07/28/20     Page 15 of 19




                              SECOND CLAIM FOR RELIEF:
                              Under the Oregon Tort Claims Act

       30.     Paragraphs 1 - 24 above are fully incorporated herein by reference.

       31.     For purposes of Plaintiff’s claims under the Oregon Tort Claims Act, the individual

Defendants acted in the course and scope of their employment with defendant Jackson County,

Oregon.

       32.     Plaintiff provided defendant Jackson County with notice as required by ORS

30.275(2)(b), (4), and (5)(b), by causing to be delivered to Joel Benton, Jackson County Counsel, a

written notice in compliance with said statutes, within the time limited therefor.

                                  Count One: Intentional torts.

       33.     Defendant Jackson County is liable to Plaintiff for damages, as set forth in

paragraph 24 above, for:

               (a)     Assault;

               (b)     Battery; and

               (c)     Intentional infliction of emotional distress.

This is because defendants Bjorkland, Dalton, and Hammond acted intentionally in subjecting

Plaintiff to excessive force as explained above.

                                      Count Two: Negligence.

       34.     Sheriff Nathan Sickler, the official in charge of the Jackson County Jail, stated to

the Medford Mail Tribune newspaper in an article titled “Local police condemn killing of George

Floyd,” published on June 3, 2020 the following:

               (a)     “People lying on the ground while handcuffed can die from positional

asphyxia.”

               (b)     “When someone is putting weight on an individual, that’s a really



Plaintiff’s Complaint - 15
        Case 1:20-cv-01232-CL         Document 1      Filed 07/28/20     Page 16 of 19




dangerous situation[.]”

               (c)    “You are supposed to get people off their stomachs. Don’t keep applying

pressure – especially when the person is compliant. . . [doing] . . . so [is] contrary to good

policing.”

       35.     The force used against Plaintiff by defendants Bjorkland, Dalton, and Hammond

was excessive according to the standards for reasonable force in LE policy 300.1 and also in light

of the above-quoted factors, explained by Sheriff Nathan Sickler, for how people in detention

should be treated. Among other things, the following stills show that Defendants Bjorkland,

Dalton, and Hammond took actions that Sheriff Sickler directly condemned as being “contrary to

good policing.”

               (a)    Plaintiff was “left on his stomach.”




               (b)    Defendants Dalton, Hammond, and Bjorkland continuously “appl[ied]

pressure” – i.e. their collective full body weight on Plaintiff – though Plaintiff was “being

compliant.”




Plaintiff’s Complaint - 16
         Case 1:20-cv-01232-CL         Document 1       Filed 07/28/20     Page 17 of 19




               (c)        Defendant Bjorkland continuously “appl[ied] pressure” – i.e. his full

body weight on Plaintiff – though Plaintiff was “being compliant.” On information and belief,

this still actually shows defendant Dalton checking Plaintiff’s breathing while defendant

Bjorkland’s knee remains on Plaintiff’s back.




       36.     On information and belief, Plaintiff alleges that said defendants were familiar with

the policies explained in paragraph 18 above, and also knew of the concerns explained by Sheriff

Sickler as set forth in paragraph 34 above. Thus, said defendants either knew or should have

known that, under the circumstances explained above, they were subjecting Plaintiff to a

substantial risk of physical pain, suffering, emotional distress, and even death. Plaintiff, in fact,

suffered such physical pain – even losing consciousness – and emotional distress. Said defendants



Plaintiff’s Complaint - 17
         Case 1:20-cv-01232-CL          Document 1       Filed 07/28/20     Page 18 of 19




could have prevented such injury but failed to take reasonable steps to do so.

       37.       As a result of the facts set forth in paragraphs 30-32 and 34-36 above, Defendant

Jackson County is liable to Plaintiff for damages, as set forth in paragraph 24 above, for

negligence.


                                     THIRD CLAIM FOR RELIEF:
              Against the individual defendants for actions outside the scope of their public
                                         employment or duties.

       38.       Paragraphs 1-24 and 33-36 above are fully incorporated herein by reference.

       39.       Defendants Bjorkland, Dalton, and Hammond, and also defendants DOE, acted

outside the scope of their pubic employment or duties.

       40.       Said defendants are liable to Plaintiff for damages as set forth in paragraph 24

above, for:

                 (a)    Assault;

                 (b)    Battery;

                 (c)    Intentional infliction of emotional distress; and

                 (d)    Negligence.

       41.       In committing the torts listed in paragraph 40(a) – (c) above, defendants Bjorkland,

Dalton, and Hammond acted with willful and wanton disregard of Plaintiff’s right to be free from

bodily and emotional harm, so that they are also liable to Plaintiff for punitive damages in an

amount to be determined at trial.

                                        ATTORNEY FEES

       42.        Defendants Bjorkland, Dalton, and Hammond, and also defendants DOE, are

liable to Plaintiff for his reasonable attorney fees under 42 USC §1988.




Plaintiff’s Complaint - 18
        Case 1:20-cv-01232-CL            Document 1      Filed 07/28/20    Page 19 of 19




                                  REQUEST FOR JURY TRIAL

       43.      Plaintiff requests trial by jury.

       WHEREFORE, Plaintiff prays for judgment in his favor and against defendants:

       1.       For compensatory damages as set forth in paragraph 24 above;

       2.       For punitive damages from defendants Bjorkland, Dalton, and Hammond as set

forth above in paragraphs 28 and 41;

       3.       For Plaintiff’s reasonable attorney fees from the individual Defendants under 42

USC §1988;

       4.       For Plaintiff’s costs, disbursements, and prevailing party fees; and

       5.       For such other relief as the court deems appropriate.

July 28, 2020                                   Respectfully submitted,

                                                JACOBSON, THIEROLF & DICKEY, P.C.

                                                By:     /s/ Richard B. Thierolf, Jr.
                                                Richard B. Thierolf, Jr. OSB#763565
                                                Of Attorneys for Plaintiff
                                                2 North Oakdale Avenue
                                                Medford, OR 97501
                                                Tel.: (541) 773-2727
                                                Fax: (541) 734-7269
                                                E-mail: rthierolf@jtdlegal.com


                                                COLLINS ROWAN, LLP

                                                By: /s/ Matthew Rowan
                                                Matthew Rowan OSB#104927
                                                Of Attorneys for Plaintiff
                                                219 S. Holly Street
                                                Medford, OR 97501
                                                Tel.: (541) 773-3606
                                                Fax: (541) 600-4611
                                                E-mail: mrowan@collinsrowan.com




Plaintiff’s Complaint - 19
